261 P.3d 663 (2011)
2011 UT App 287
Theresa Jo BELLUCCI, Petitioner,
v.
LABOR COMMISSION and Kimberly Clark, Inc., Respondents.
No. 20110508-CA.
Court of Appeals of Utah.
August 25, 2011.
Theresa Jo Bellucci, Sunset, Petitioner Pro Se.
Carrie T. Taylor and Zachary E. Peterson, Salt Lake City, for Respondents.
Before Judges ORME, VOROS, and ROTH.

DECISION
PER CURIAM:
¶ 1 Theresa Jo Bellucci seeks judicial review of the Utah Labor Commission's April 18, 2011 decision. This matter is before the court on a sua sponte motion for summary disposition for lack of jurisdiction.
¶ 2 A party seeking judicial review of a final agency action must file a petition for review within thirty days of the order's issuance as required by Utah Code section 634-403(2). See Utah Code Ann. § 63G-4-403(2) (2008); see also Utah R.App. P. 14(a) (stating that a petition for review must be filed within thirty days of issuance of an agency's final decision). If a party fails to timely file his or her petition for review, this court lacks jurisdiction to review the matter. See Silva v. Department of Emp't Sec., 786 P.2d 246, 247 (Utah Ct.App.1990).
¶ 3 The Utah Labor Commission issued its order denying Bellucci's request for reconsideration on April 18, 2011. The order expressly stated "[a]ny party may appeal this Order to the Utah Court of Appeals by filing a Petition for Review with that Court within 30 days of the date of this Order." Bellucci did not file her petition for review until June 7, 2011. Because Bellucci did not timely file her petition for review with this court, this court lacks jurisdiction and must dismiss the petition. See Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989).
¶ 4 Dismissed.